DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. Claims 2, 9 and 16 are cancelled. Independent claims 1, 8 and 15 are amended. Claims 1, 3-8, 10-15 and 17-20 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
and each of the Gamma voltage generating circuits comprises a first power supply voltage terminal and a second power supply voltage terminal that are separate, and a resistor connected in series between the first power supply voltage terminal and the second power supply voltage terminal; first power supply voltage output circuits electrically connected to different Gamma voltage generating circuits, each of the first power supply voltage output circuits being configured to output a first power supply voltage to the first power supply voltage terminal of a corresponding one of the Gamma voltage generating circuits; second power supply voltage output circuits electrically connected to different Gamma voltage generating circuits, each of the second power supply voltage output circuits being configured to output a second power supply voltage to the second power supply voltage terminal of a corresponding one of the Gamma voltage generating circuits; and a color cast adjustment circuit, wherein the color cast adjustment circuit is electrically connected to each of the first power supply voltage output circuits and is electrically connected to each of the second power supply voltage output circuits, and wherein the color cast adjustment circuit is configured to adjust the first power supply voltage and the second power supply voltage that correspond to at least one of the Gamma voltage generating circuits according to a light-emitting duration of a light-emitting device in the display panel per unit time”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624